        Case 4:18-cv-07602-YGR Document 172 Filed 08/25/20 Page 1 of 2




 1 RICHARD J. NELSON (State Bar No. 141658)
   E-Mail:        rnelson@sideman.com
 2 IAN K. BOYD (State Bar No. 191434)
   E-Mail:        iboyd@sideman.com
 3 ANGELA M. HE (State Bar No. 319351)
   E-Mail:        ahe@sideman.com
 4
   SIDEMAN & BANCROFT LLP
 5 One Embarcadero Center, Twenty-Second Floor
   San Francisco, California 94111-3711
 6 Telephone:     (415) 392-1960
   Facsimile:     (415) 392-0827
 7
   Attorneys for Cisco Systems, Inc. and Cisco Technology, Inc.
 8
   MICHAEL ROBINSON (SBN 120308)
 9 mrobinson@rdwlaw.com
   BRAD STUCKEY (SBN 214971)
10 bstuckey@rdwlaw.com
   ROBINSON DI LANDO
11 A Professional Law Corporation
   801 S. Grand Ave, Suite 500
12
   Los Angeles, California 90017
13 Telephone: (213) 229-0100
   Facsimile: (213) 229-0114
14
   Attorneys for IT DEVICES ONLINE, INC. and
15 ZAHID “DONNY” HASSAN SHEIKH

16
                                       UNITED STATES DISTRICT COURT
17
                                      NORTHERN DISTRICT OF CALIFORNIA
18
                                              OAKLAND DIVISION
19
   CISCO SYSTEMS, INC., a California                     Case No. 4:18-cv-07602 YGR
20 corporation, et al.,
                                                         JOINT STIPULATION FOR DISMISSAL
21                      Plaintiffs,

22            v.
                                                         Hon. Yvonne Gonzalez Rogers
23 ZAHID “DONNY” HASSAN SHEIKH, an
   individual, et al.,
24
                   Defendants.
25

26

27

28

     2835-211\4497561                                                         Case No. 4:18-cv-07602 YGR
                                          JOINT STIPULATION FOR DISMISSAL
        Case 4:18-cv-07602-YGR Document 172 Filed 08/25/20 Page 2 of 2




 1            The parties to this action, acting through counsel, and pursuant to Federal Rules of Civil

 2 Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement executed by

 3 them, to the following:

 4            (1)       The Dismissal with Prejudice of this action against IT DEVICES ONLINE, INC.,

 5 including all claims stated as against IT DEVICES ONLINE, INC., with each party to bear its own

 6 attorney’s fees and costs.

 7            (2)       The Dismissal without Prejudice of this action against ZAHID “DONNY”

 8 HASSAN SHEIKH, including all claims stated as against ZAHID “DONNY” HASSAN SHEIKH,

 9 with each party to bear its own attorney’s fees and costs.

10            This stipulation does not affect the action with regard to the other defendants or causes of

11 action as stated against the other defendants.

12

13 DATED: August 25, 2020                    SIDEMAN & BANCROFT LLP

14                                           By:           /s/ Richard J. Nelson
                                                    Richard J. Nelson
15
                                                    Attorneys for Plaintiffs Cisco Systems, Inc. and Cisco
16                                                  Technology, Inc.

17
     DATED: August 25, 2020                  ROBINSON DI LANDO, APLC
18
                                             By:           /s/ Brad Stuckey
19                                                  Brad Stuckey
20                                                  Attorneys for Defendants Zahid “Donny” Hassan
                                                    Sheikh and IT Devices Online, Inc.
21

22                                         ATTESTATION CLAUSE

23            Pursuant to Civil Local Rule 5.1., I hereby attest that counsel represented by conformed

24 signature above has concurred in the filing of this Joint Stipulation for Dismissal.

25
     DATED: August 25, 2020
26                                                 By:          /s/ Richard J. Nelson
                                                         Richard J. Nelson
27

28
     2835-211\4497561                                    1                      Case No. 4:18-cv-07602 YGR
                                      JOINT STIPULATION FOR DISMISSAL
